UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 5, 2007 (October 30, 2007) LOJACK CORPORATION (Exact Name of Registrant as Specified in Its Charter) Massachusetts (State or Other Jurisdiction of Incorporation) 001-08439 04-2664794 (Commission File Number) (IRS Employer Identification No.) 200 Lowder Brook Drive, Suite 1000, Westwood, Massachusetts 02090 (Address of Principal Executive Offices) (Zip Code) 781-251-4700 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM1.01.ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. On October 30, 2007,the Board of Directors of LoJack Corporation approved an amendment, or the Amendment, to the LoJack Corporation 2003 Stock Incentive Plan.The Amendment is set forth in Exhibit 10.1 attached hereto and incorporated by reference herein. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. 10.1 Amendment No. 5 to the LoJack Corporation 2003 Stock Incentive Plan. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LOJACK CORPORATION (Registrant) By: /s/ Thomas A. Wooters Thomas A. Wooters, Executive Vice President and General Counsel Date: November 5, 2007
